DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 16-18 and 21-37 are pending in the application.  Claims 1-15, 19, and 20 have been canceled.

Terminal Disclaimer
The terminal disclaimer filed on 7/29/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,743,989 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16 and 27-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shipley et al. (US 2011/0251681 A1) (“Shipley”) in view of Davis et al. (US 2013/0152658 A1) (“Davis”).
Regarding claim 16, Shipley discloses (Figures 3A-3E) a method of treating a valve disorder in a patient's heart, comprising: delivering a compressed valve prosthesis (160) attached to a delivery device (30) to an implantation site within a patient, the delivery device including a capsule (40) that compressively contains the valve prosthesis; proximally retracting the capsule relative to the compressed valve prosthesis to expose a region of the valve prosthesis such that the exposed region expands to an uncompressed state (Figures 3B, 3C); distally advancing the capsule relative to the valve prosthesis to cause the exposed region of the valve prosthesis to transition toward a compressed arrangement within an interior area of the capsule (Figures 3D, 3E); and proximally retracting the capsule relative to the compressed valve prosthesis to deploy the valve prosthesis at the implantation site (paragraph 0037).  However, Shipley fails to disclose transmitting vibratory motion to the capsule while distally advancing the capsule relative to the valve prosthesis.  Shipley fails to disclose an oscillator configured to transmit vibratory motion along an elongate member to the capsule.
Davis teaches that during the loading process of a crimped stent into a tubular delivery device, the application of vibrations or oscillations greatly reduces the force required to push or pull the stent into the tubular delivery device (Davis, paragraph 0011).  Davis teaches a preferred vibration/oscillation rate in the range of 50 Hz to 1,000 Hz (Davis, paragraph 0028).  This practice can reduce the forces required by as much as fifty percent (Davis, paragraph 0028).  Davis teaches that oscillations in the frictional forces can be achieved using an oscillator (pneumatic, acoustic, eccentric weight, or other common shakers/vibrators) configured to transmit vibratory motion to the crimper (paragraph 0028).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Shipley such that the delivery device includes an oscillator configured to transmit vibratory motion along an elongate member to the capsule and transmitting vibratory motion to the capsule while distally advancing the capsule relative to the valve prosthesis, as taught by Davis.  Davis teaches oscillation/vibration applied at a rate in the range of 50 Hz to 1,000 Hz can greatly reduce frictional forces by as much as fifty percent (Davis, paragraph 0028).  One having ordinary skill in the art at the time the invention was made would recognize the advantage of applying vibration during recapturing, since the prosthesis is again being placed within the tubular capsule.  Application of vibration to the method disclosed by Shipley would reduce friction, which would reduce the force required to recapture the valve prosthesis, which in turn would make the prosthesis easier to recapture for the operator.  This would also provide additional benefits, such as reducing the time of surgery, and preventing damage to the capsule and/or the valve prosthesis.  
Regarding claims 27 and 30, Shipley discloses (Figures 3A-3E) a method of delivering a valve prosthesis comprising: delivering a compressed valve prosthesis (160) attached to a delivery device (30) to an implantation site within a patient, the delivery device including a capsule (40) that compressively contains the valve prosthesis; proximally retracting the capsule relative to the compressed valve prosthesis to expose a region of the valve prosthesis such that the exposed region expands to an uncompressed state (Figures 3B-3C); and distally advancing the capsule relative to the valve prosthesis to cause the exposed region of the valve prosthesis to transition toward a compressed arrangement within an interior area of the capsule (Figures 3D, 3E).  However, Shipley fails to disclose transmitting a vibratory motion to the valve prosthesis and capsule while distally advancing the capsule relative to the valve prosthesis.  
Davis teaches that during the loading process of a crimped stent into a tubular delivery device, the application of vibrations or oscillations greatly reduces the force required to push or pull the stent into the tubular delivery device (Davis, paragraph 0011).  Davis teaches a preferred vibration/oscillation rate in the range of 50 Hz to 1,000 Hz (Davis, paragraph 0028).  This practice can reduce the forces required by as much as fifty percent (Davis, paragraph 0028).  Davis teaches that oscillations in the frictional forces can be achieved using an oscillator (pneumatic, acoustic, eccentric weight, or other common shakers/vibrators) configured to transmit vibratory motion to the crimper (paragraph 0028).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Shipley such that the delivery device includes an oscillator configured to transmit vibratory motion along an elongate member to the valve prosthesis and transmitting a vibratory motion to the valve prosthesis and capsule while distally advancing the capsule relative to the valve prosthesis, as taught by Davis.  Davis teaches oscillation/vibration applied at a rate in the range of 50 Hz to 1,000 Hz can greatly reduce frictional forces by as much as fifty percent (Davis, paragraph 0028).  One having ordinary skill in the art at the time the invention was made would recognize the advantage of applying vibration during recapturing, since the prosthesis is again being placed within the tubular capsule.  Application of vibration to the method disclosed by Shipley would reduce friction, which would reduce the force required to recapture the valve prosthesis, which in turn would make the prosthesis easier to recapture for the operator.  This would also provide additional benefits, such as reducing the time of surgery, and preventing damage to the capsule and/or the valve prosthesis.  
Regarding claim 28, Shipley as modified by Davis teaches repositioning the delivery device (Shipley, paragraph 0037) and proximally retracting the capsule relative to the compressed valve prosthesis to deploy the valve prosthesis at the implantation site.  However, the combined teaching does not explicitly teach that the delivery device is removed from the patient.
It was well known in the art at the time the invention was made to remove a delivery device from the patient after the procedure. Removing the delivery device allows undisturbed blood flow to resume. It allows the access opening (such as the femoral artery as disclosed in paragraphs 0003 and 0033 of Shipley) to be sealed. It also allows the patient to begin recovery from the procedure. For these reasons, it would have been obvious to one having ordinary skill in the art at the time the invention was made to remove the delivery device from the patient.
Regarding claim 29, Shipley as modified by Davis teaches removing the compressed valve prosthesis and the delivery device from the patient (Shipley, paragraph 0037).


Claims 17 and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shipley et al. (US 2011/0251681 A1) (“Shipley”) in view of Davis et al. (US 2013/0152658 A1) (“Davis”) as applied to claim 16 above, and further in view of Peyman (US 4,729,373).
Regarding claim 17, Shipley in view of Davis teaches that an oscillator (pneumatic, acoustic, eccentric weight, or other common shakers/vibrators) is configured to transmit the vibratory motion (paragraph 0028).  However, the combined teaching fails to teach to rotating a cam of the oscillator to induce the vibratory motion.
Peyman teaches (Figure 5) an analogous device with a vibrating tip comprising a common shaker/vibrator that applies a mechanical vibration to a device (80, 82) by rotating a cam (93-96). Peyman teaches that eccentric cams (93-96) are respectively coupled to rotating shafts on motors (88-91). Rotating these cams causes them to engage the outer surfaces of a ring (44’) attached to a conduit (14), causing the ring and conduit to oscillate. Upon rotation of cams 95 and 96, ring 44' is oscillated axially of the handle and upon rotation of cams 93 and 94, ring 44' is oscillated laterally (radially) of the handle (Peyman, Column 4, lines 47-53).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the vibration/oscillation mechanism taught by Peyman to induce the vibratory motion (taught in claim 16 by Shipley in view of Davis).  Shipley in view of Davis teaches that the oscillator can be pneumatic, acoustic, eccentric weight, or other common shakers/vibrators.  The oscillator taught by Peyman was known in the art at the time the invention was made.  The oscillator taught by Peyman would provide the same function (transmitting vibratory motion to the capsule and/or valve prosthesis) to yield predictable results (reducing friction during advancing of the capsule relative to the valve prosthesis, as taught by Davis).  
Regarding claims 21-24, Shipley as modified by Davis teaches the invention substantially as claimed. However, the combined teaching fails to teach whether the vibratory motion is an axial vibration vibratory motion, a radial vibratory motion, or a combination of radial vibratory motion and axial vibratory motion.  
Peyman teaches (Figure 5) an analogous device with a vibrating tip comprising a common shaker/vibrator that applies a mechanical vibration to a device (80, 82) by activating an oscillator (44’, 46’-49’, 88-91,93-96) to induce an alternating axial motion along a shaft (14) of the delivery system; and converting the alternating axial motion to alternating radial motion (via activation of 46’, 47’, 88, 89, 93, 94). Peyman teaches that eccentric cams (93-96) are respectively coupled to rotating shafts on motors (88-91). Rotating these cams causes them to engage the outer surfaces of a ring (44’) attached to a conduit (14), causing the ring and conduit to oscillate. Upon rotation of cams 95 and 96, ring 44' is oscillated axially of the handle and upon rotation of cams 93 and 94, ring 44' is oscillated laterally (radially) of the handle (Peyman, Column 4, lines 47-53).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the vibration/oscillation mechanism taught by Peyman to transmit vibratory motion along the elongate member to the capsule, such that activating the oscillator induces a combination of axial vibratory motion and radial vibratory motion.  Shipley in view of Davis teaches that the oscillator can be pneumatic, acoustic, eccentric weight, or other common shakers/vibrators.  The oscillator taught by Peyman was known in the art at the time the invention was made.  The oscillator taught by Peyman would provide the same function (transmitting vibratory motion to the capsule and/or valve prosthesis) to yield predictable results (reducing friction during advancing of the capsule relative to the valve prosthesis, as taught by Davis).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shipley et al. (US 2011/0251681 A1) (“Shipley”) in view of Davis et al. (US 2013/0152658 A1) (“Davis”) as applied to claim 16 above, and further in view of Krivoruchko et al. (US 2003/0204237 A1) (“Krivoruchko”).
Regarding claim 18, Shipley as modified by Davis teaches the invention substantially as claimed. However, the combined teaching fails to teach that applying a voltage to a piezoelectric material of the oscillator induces the vibratory motion.  
Krivoruchko teaches an analogous delivery device comprising a known mechanism for inducing vibratory motion via an oscillator comprising a piezoelectric material attached to a delivery device. Krivoruchko teaches (Figure 7) a method for vibrating a delivery device comprising a sheath (404) with a piezoelectric oscillator (702) mounted on the distal end of the sheath. Upon application of a voltage, the piezoelectric oscillator is activated to induce vibratory motion to the sheath (Krivoruchko, paragraph 0046).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the vibration/oscillation mechanism taught by Krivoruchko to transmit the vibratory motion to the capsule (taught in claim 16 by Shipley in view of Davis above). Shipley in view of Davis teaches that the oscillator can be pneumatic, acoustic, eccentric weight, or other common shakers/vibrators.  The oscillator taught by Krivoruchko was known in the art at the time the invention was made.  The vibration mechanism taught by Krivoruchko would provide the same function (vibration of the capsule and/or valve prosthesis) to yield predictable results (reducing friction during advancing of the capsule relative to the valve prosthesis, as taught by Davis).

Claims 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shipley et al. (US 2011/0251681 A1) (“Shipley”) in view of Davis et al. (US 2013/0152658 A1) (“Davis”) as applied to claim 16 above, and further in view of Eidenschink et al. (US 2004/0181236 A1) (“Eidenschink”).
Regarding claim 25, Shipley in view of Davis teaches the invention substantially as claimed.  However, the combined teaching fails to teach that the vibratory motion is at a frequency greater than or equal to 20,000 hertz.  Instead, the combined teaching teaches the oscillations/vibrations preferably occur at a rate in the range of 50 Hz to 1,000 Hz (Davis, paragraph 0028).
Eidenschink, in the analogous art of making stents, also teaches (Figure 10) that during the loading process of a crimped stent (32) into a tubular delivery device (34) the application of vibrations or oscillations reduces frictional forces (paragraphs 0042 and 0060).  Eidenschink teaches that the vibratory energy can range from about 20 Hz to about 200 kHz (paragraph 0021).  Eidenschink teaches that this reduces the amount of force needed to crimp the stent and lessens the chance of structural damage to the stent during use (paragraph 0042).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vibratory motion frequency to be greater than or equal to 20,000 hertz, as taught by Eidenschink.  Eidenschink teaches that vibration frequency from 20 Hz to 200 kHz reduces the amount of force needed to crimp a stent prosthesis and lessens the chance of structural damage to the stent prosthesis during use (Eidenschink, paragraph 0042).
Regarding claim 26, Shipley in view of Davis teaches the invention substantially as claimed.  However, the combined teaching fails to teach that the vibratory motion is at a frequency less than or equal to 20 hertz.  Instead, the combined teaching teaches the oscillations/vibrations preferably occur at a rate in the range of 50 Hz to 1,000 Hz (Davis, paragraph 0028).
Eidenschink, in the analogous art of making stents, also teaches (Figure 10) that during the loading process of a crimped stent (32) into a tubular delivery device (34) the application of vibrations or oscillations reduces frictional forces (paragraphs 0042 and 0060).  Eidenschink teaches that the vibratory energy can range from about 20 Hz to about 200 kHz (paragraph 0021).  Eidenschink teaches that this reduces the amount of force needed to crimp the stent and lessens the chance of structural damage to the stent during use (paragraph 0042).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vibratory motion frequency to be less than or equal to 20 hertz, as taught by Eidenschink.  Eidenschink teaches that vibration frequency from 20 Hz to 200 kHz reduces the amount of force needed to crimp a stent prosthesis and lessens the chance of structural damage to the stent prosthesis during use (Eidenschink, paragraph 0042).

Claims 31 and 35-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shipley et al. (US 2011/0251681 A1) (“Shipley”) in view of Davis et al. (US 2013/0152658 A1) (“Davis”) as applied to claim 27 above, and further in view of Peyman (US 4,729,373).
Regarding claim 31, Shipley in view of Davis teaches that an oscillator (pneumatic, acoustic, eccentric weight, or other common shakers/vibrators) is configured to transmit the vibratory motion (paragraph 0028).  However, the combined teaching fails to teach to rotating of the oscillator to induce the vibratory motion.
Peyman teaches (Figure 5) an analogous device with a vibrating tip comprising a common shaker/vibrator that applies a mechanical vibration to a device (80, 82) by rotating a cam (93-96). Peyman teaches that eccentric cams (93-96) are respectively coupled to rotating shafts on motors (88-91). Rotating these cams causes them to engage the outer surfaces of a ring (44’) attached to a conduit (14), causing the ring and conduit to oscillate. Upon rotation of cams 95 and 96, ring 44' is oscillated axially of the handle and upon rotation of cams 93 and 94, ring 44' is oscillated laterally (radially) of the handle (Peyman, Column 4, lines 47-53).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the vibration/oscillation mechanism taught by Peyman such that rotating of the oscillator induces the vibratory motion (taught in claim 27 by Shipley in view of Davis above).  Shipley in view of Davis teaches that the oscillator can be pneumatic, acoustic, eccentric weight, or other common shakers/vibrators.  The oscillator taught by Peyman was known in the art at the time the invention was made.  The oscillator taught by Peyman would provide the same function (transmitting vibratory motion to the capsule and/or valve prosthesis) to yield predictable results (reducing friction during advancing of the capsule relative to the valve prosthesis, as taught by Davis).  
Regarding claims 35-37, Shipley as modified by Davis teaches the invention substantially as claimed. However, the combined teaching fails to teach whether the vibratory motion is an axial vibration vibratory motion, a radial vibratory motion, or a combination of radial vibratory motion and axial vibratory motion.
Peyman teaches (Figure 5) an analogous device with a vibrating tip comprising a common shaker/vibrator that applies a mechanical vibration to a device (80, 82) by activating an oscillator (44’, 46’-49’, 88-91,93-96) to induce an alternating axial motion along a shaft (14) of the delivery system; and converting the alternating axial motion to alternating radial motion (via activation of 46’, 47’, 88, 89, 93, 94). Peyman teaches that eccentric cams (93-96) are respectively coupled to rotating shafts on motors (88-91). Rotating these cams causes them to engage the outer surfaces of a ring (44’) attached to a conduit (14), causing the ring and conduit to oscillate. Upon rotation of cams 95 and 96, ring 44' is oscillated axially of the handle and upon rotation of cams 93 and 94, ring 44' is oscillated laterally (radially) of the handle (Peyman, Column 4, lines 47-53).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the vibration/oscillation mechanism taught by Peyman to transmit vibratory motion along the elongate member to the capsule, such that activating the oscillator induces a combination of radial vibratory motion and axial vibratory motion.  Shipley in view of Davis teaches that the oscillator can be pneumatic, acoustic, eccentric weight, or other common shakers/vibrators.  The oscillator taught by Peyman was known in the art at the time the invention was made.  The oscillator taught by Peyman would provide the same function (transmitting vibratory motion to the capsule and/or valve prosthesis) to yield predictable results (reducing friction during advancing of the capsule relative to the valve prosthesis, as taught by Davis).

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shipley et al. (US 2011/0251681 A1) (“Shipley”) in view of Davis et al. (US 2013/0152658 A1) (“Davis”) as applied to claim 27 above, and further in view of Krivoruchko et al. (US 2003/0204237 A1) (“Krivoruchko”).
Regarding claim 18, Shipley as modified by Davis teaches the invention substantially as claimed. However, the combined teaching fails to teach that applying a voltage to a piezoelectric material of the oscillator induces the vibratory motion.  
Krivoruchko teaches an analogous delivery device comprising a known mechanism for inducing vibratory motion via an oscillator comprising a piezoelectric material attached to a delivery device. Krivoruchko teaches (Figure 7) a method for vibrating a delivery device comprising a sheath (404) with a piezoelectric oscillator (702) mounted on the distal end of the sheath. Upon application of a voltage, the piezoelectric oscillator is activated to induce vibratory motion to the sheath (Krivoruchko, paragraph 0046).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the vibration/oscillation mechanism taught by Krivoruchko to transmit the vibratory motion to the capsule (taught in claim 16 by Shipley in view of Davis above). Shipley in view of Davis teaches that the oscillator can be pneumatic, acoustic, eccentric weight, or other common shakers/vibrators.  The oscillator taught by Krivoruchko was known in the art at the time the invention was made.  The vibration mechanism taught by Krivoruchko would provide the same function (vibration of the capsule and/or valve prosthesis) to yield predictable results (reducing friction during advancing of the capsule relative to the valve prosthesis, as taught by Davis).

Claims 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shipley et al. (US 2011/0251681 A1) (“Shipley”) in view of Davis et al. (US 2013/0152658 A1) (“Davis”) as applied to claim 27 above, and further in view of Eidenschink et al. (US 2004/0181236 A1) (“Eidenschink”).
Regarding claim 33, Shipley in view of Davis teaches the invention substantially as claimed.  However, the combined teaching fails to teach that the vibratory motion is at a frequency greater than or equal to 20,000 hertz.  Instead, the combined teaching teaches the oscillations/vibrations preferably occur at a rate in the range of 50 Hz to 1,000 Hz (Davis, paragraph 0028).
Eidenschink, in the analogous art of making stents, also teaches (Figure 10) that during the loading process of a crimped stent (32) into a tubular delivery device (34) the application of vibrations or oscillations reduces frictional forces (paragraphs 0042 and 0060).  Eidenschink teaches that the vibratory energy can range from about 20 Hz to about 200 kHz (paragraph 0021).  Eidenschink teaches that this reduces the amount of force needed to crimp the stent and lessens the chance of structural damage to the stent during use (paragraph 0042).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vibratory motion frequency to be greater than or equal to 20,000 hertz, as taught by Eidenschink.  Eidenschink teaches that vibration frequency from 20 Hz to 200 kHz reduces the amount of force needed to crimp a stent prosthesis and lessens the chance of structural damage to the stent prosthesis during use (Eidenschink, paragraph 0042).
Regarding claim 34, Shipley in view of Davis teaches the invention substantially as claimed.  However, the combined teaching fails to teach that the vibratory motion is at a frequency less than or equal to 20 hertz.  Instead, the combined teaching teaches the oscillations/vibrations preferably occur at a rate in the range of 50 Hz to 1,000 Hz (Davis, paragraph 0028).
Eidenschink, in the analogous art of making stents, also teaches (Figure 10) that during the loading process of a crimped stent (32) into a tubular delivery device (34) the application of vibrations or oscillations reduces frictional forces (paragraphs 0042 and 0060).  Eidenschink teaches that the vibratory energy can range from about 20 Hz to about 200 kHz (paragraph 0021).  Eidenschink teaches that this reduces the amount of force needed to crimp the stent and lessens the chance of structural damage to the stent during use (paragraph 0042).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vibratory motion frequency to be less than or equal to 20 hertz, as taught by Eidenschink.  Eidenschink teaches that vibration frequency from 20 Hz to 200 kHz reduces the amount of force needed to crimp a stent prosthesis and lessens the chance of structural damage to the stent prosthesis during use (Eidenschink, paragraph 0042).

Response to Arguments
Applicant's arguments filed 7/29/22 have been fully considered but they are not persuasive.  Regarding independent claims 16 and 27, the Applicant has argued that neither Shipley nor Davis discloses transmitting vibratory motion to a capsule of a delivery device while distally advancing the capsule, as claimed.  Further, the Applicant has argued that the rejection is improper because it relies on the benefit of hindsight.  The Examiner disagrees with these arguments.
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Davis reference teaches that the application of vibrations/oscillations greatly reduces the force required to push or pull a stent into a tubular delivery device (Device, paragraph 0011).  Davis discloses that this practice can reduce the forces required by as much as fifty percent (Davis, paragraph 0028).  One having ordinary skill in the art at the time the invention was made would also recognize that similar to a crimping process, recapturing a valve prosthesis is again reducing its diameter so it can fit back within the tubular capsule.  One having ordinary skill in the art at the time the invention was made would also recognize that recapture of a valve prosthesis would require overcoming frictional forces between the sheath capsule and the valve prosthesis.  By applying vibrations/oscillations, as taught by Davis, friction would be reduced, which would reduce the force required to recapture the valve prosthesis, which in turn would make the prosthesis easier to recapture for the operator.  
Additionally, the claims broadly recite “the delivery device including an oscillator configured to transmit vibratory motion along an elongate member…” and “transmitting vibratory motion to the capsule…”  There is no language in the claim that specifies a location of the oscillator in relation to the delivery device to distinguish over the combination of the Shipley and Davis references.  
Regarding the rejection of claims 17 and 21-24, citing Shipley in view of Davis, and further in view of Peyman, the Applicant has argued that Peyman is non-analogous art.  
In response to Applicant's argument that Peyman is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the combination of Shipley in view of Davis teaches that the oscillator that is configured to transmit vibratory motion can be pneumatic, acoustic, eccentric weight, or other common shakers/vibrators (Davis, paragraph 0028).  Peyman teaches (Figure 5) an oscillator comprising eccentric cams (93-96) coupled to rotating shafts on motors (88-91).  Rotating these cams causes them to engage the outer surfaces of a ring (44’) attached to a conduit (14), causing the ring and conduit to oscillate. Upon rotation of cams 95 and 96, ring 44' is oscillated axially of the handle and upon rotation of cams 93 and 94, ring 44' is oscillated laterally (radially) of the handle (Peyman, Column 4, lines 47-53).  One having ordinary skill in the art at the time the invention was made would recognize that oscillator taught by Peyman was a common shaker/vibrator that can transmit vibratory motion.  One having ordinary skill in the art would also recognize that the teaching of Peyman would be reasonably pertinent to the particular problem with which the applicant was concerned (creating vibrations via an oscillator).  
For these reasons, the Examiner maintains the rejections under 35 USC § 103 from the previous Office Action.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771 

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771